EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Broitman on 17 August 2021.
	The application has been amended as follows:
In the Specification:
	In line 2 of paragraph [0001] on page 1 of the specification, --now U.S. Patent No. 10,266,677-- has been inserted after “January 5, 2015” and before the period.
In the Claims:
	This examiner’s amendment is with respect to the current claims, which were filed 05 January 2021.
	In claim 7, line 2, --at least one-- has been inserted before “edge”.
	In claim 8, line 2, --at least one-- has been inserted before “edge”.
	In claim 12, line 2, “aerospace-grade” has been deleted.
	In claim 13, line 2, “aerospace-grade” has been deleted.
	In claim 17, line 4, --at least one-- has been inserted before “edge”.
	In claim 19, line 2, --at least one-- has been inserted before “edge”.
	In claim 21, line 2, “aerospace-grade” has been deleted.
	In claim 22, line 2, “aerospace-grade” has been deleted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The examiner’s amendment was provided to correct minor issues of clarity. The language “the at least one edge” was corrected to use language consistent with the independent claims and to avoid any confusion over which of the at least one edge was being referenced by “the edge”. The language “aerospace-grade” was deleted since there was no antecedent basis for the aerospace-grade epoxy resin.
	The claims are allowed for the reasons provided on pages 2-3 of the office action mailed 27 January 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745